DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2-7 and 9-19 are cancelled.
Claims 1 and 8 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS3343

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the product review of Canndaid (downloaded 12-12-2022 from http://weedporndaily.com/blog/2017/the-cannabis-bandage-canndaid; referred to herein as “Canndaid”).
Canndaid teaches a product comprising a non-occlusive gauze bandage (bandaid) comprising a mixture of raw honey, tea tree oil, colloidal silver, and cannabidiol (page 1; see package label). As such, the Canndaid reads directly on the product claimed in claims 1 and 8 since the gauze element is considered a release mechanism.

2) Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooke (US 6,113,940)
Brooke teaches a topical composition comprising cannabidiol and a polymer delivery system (Abstract; col 2: 54-63). Brooke teaches the composition comprises a backing layer comprising polybutene non-woven polyester, reading on the claim 8 limitation of “a synthetic gauze.”

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke (US 6,113,940)
 For the purposes of this rejection, it is assumed that the teachings of Brooke do not rise to the level of anticipation.	
Brooke teaches a topical composition comprising cannabidiol and a polymer delivery system (Abstract; col 2: 54-63). Brooke teaches the composition comprises a backing layer comprising polybutene non-woven polyester, reading on the claim 8 limitation of “a synthetic gauze.”
The examiner acknowledges that some picking and choosing may have been  used to arrive at the instantly claimed methods in view of Brooke. However, the claimed combination of components, including the cannabidiol and a drug release mechanism, is taught as known and used for administration to a subject. Further, Brooke teaches administration with the claimed excipients for transdermal or topical administration. It would have therefore been prima facie obvious to a person having ordinary skill in the art to administer the claimed combination of ingredients, including cannabidiol, to a subject with through a topical route of administration with a reasonable expectation of success that the treatment would be efficacious, as taught by Brooke.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1 and 8 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent Application No.  17/328,354 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a topical composition comprising cannabidiol and a release mechanism, limitations which read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612